Exhibit No. 13/08 IAMGOLD AND OTHER MINING COMPANIES MEET WITH PRESIDENT CORREA AND OTHER TOP OFFICIALS; CORREA SAYS RESPONSIBLE MINING WILL GO AHEAD IN ECUADOR Toronto, Ontario, April 25, 2008 – IAMGOLD Corporation (“IAMGOLD” or “the Company”) announced today that the Company and seven other mining companies (Aurelian Resources Inc., Cornerstone Capital Resources, Corriente Resources, Dynasty Metals & Mining, Ecometals Limited, International Minerals and Salazar Resources) collectively met with President Correa and other top officials yesterday afternoon in Quito to discuss the future of mining in Ecuador and the impact of the previously announced Mining Mandate. The companies welcomed President Correa’s repeated statements that responsible mining will go ahead in Ecuador. He said that the purpose of the Mining Mandate was to allow the government to get its house in order and new mining law in place so that responsible mining can proceed. The President invited the mining companies to meet with the ministry to help formulate the new mining law starting this coming Monday, April 28. Present from the government were President Rafael Correa; Dr. Galo Chiriboga, Minister of Mines and Petroleum; Dr. Jose Serrano, Deputy Secretary of Mines; Dr. Agustin Paladines, Mining Advisor to the President; Fernando Alvarado, Advisor to the President; Ricardo Patiño, Minister of Politics; and Dr. Ramon Torres, Business Advisor to the President. The Canadian Ambassador to Ecuador, Christian LaPointe, accompanied the companies and presented concerns of the Canadian government for a fair, stable and long-term investment environment in Ecuador. IAMGOLD continues to seek clarity from the government regarding the Mining Mandate’s specific application to the Company’s development project in Ecuador, Quimsacocha, over the next six months and will issue updates as information becomes available. About IAMGOLD IAMGOLD is a top mid-tier gold producer, with annual production of close to 1 million ounces from eight different operations located in North America, South America and Africa.
